Affirmed and Memorandum Opinion filed June 12, 2014.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00046-CR

                    ERIC DEMOND DOUGLAS, Appellant

                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 174th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1122749

                 MEMORANDUM                      OPINION


      Appellant Eric Demond Douglas appeals his conviction for possession of
cocaine. In a single issue, appellant argues that there was insufficient evidence in
the record to support the court’s costs of $330 reflected in the judgment. We
affirm.

      The judgment includes an assessment of $330 in court costs. The record
contains a certified, signed bill of costs listing $330 in court costs. We review the
assessment of court costs on appeal to determine if there is a basis for the costs, not
to determine whether there was sufficient evidence offered at trial to prove each
cost. Johnson v. State, 423 S.W.3d 385, 390 (Tex. Crim. App. 2014). Traditional
sufficiency-of-the-evidence standards of review do not apply. Id.

      Generally, a bill of costs must (1) contain the items of cost, (2) be signed by
the officer who charged the cost or the officer who is entitled to receive payment
for the cost, and (3) be certified. Id. at 392–93; see Tex. Crim. Proc. Code Ann.
arts. 103.001, 103.006. The record supports the assessment of costs in this case
because the record contains a bill of costs that contains each item of cost, is signed
by a representative of the district clerk’s office who is entitled to receive payment
of the costs, and is certified. See Johnson, 423 S.W.3d at 393.

      The trial court assessed $330 in costs against appellant. The sum of the
itemized costs in the cost bill is $330. There being no challenge to any specific cost
or the basis for the assessment of such cost, the bill of costs supports the costs
assessed in the judgment. Id. at 396. The fact that the bill of costs was not prepared
until after the court signed the judgment does not defeat the lawfulness of the bill
of costs. Id. at 394. (“[M]atters pertaining to the imposition of court costs need not
be brought to the attention of the trial court, including a bill of costs prepared after
a criminal trial.”). We overrule appellant’s sole issue on appeal and affirm the trial
court’s judgment.



                                               PER CURIAM



Panel consists of Justices Boyce, Busby, and Wise.
Do Not Publish — TEX. R. APP. P. 47.2(b).

                                           2